Per Curiam. A claim for death benefits under the “Law Enforceent Officers and Firemen Compensation Act” was filed by the Claimant on August 10,1977, alleging the death of Christopher F. Riley on January 21,1977; Kenneth W. Olson stating in writing on October 10,1978, that the Claimant “has decided not to pursue this matter at this time,” and the attorney for Respondent moving for an order allowing the withdrawal of said claim from consideration by this Court, without prejudice; and The Court being fully advised in the premises; It is hereby ordered that: 1. The motion by the attorney for Respondent is granted; 2. Leave is granted to the Claimant to withdraw said claim from the records of this Court instanter, without prejudice; 3. The Clerk of this Court is directed to record said claim as “withdrawn without prejudice,” by reason of the motion aforesaid and upon entry of this order.